Notice of Pre-AIA  or AIA  Status
[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[2]	Claims 1-13 are presented for examination.

Information Disclosure Statement
[3]	The information disclosure statement filed on 02/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
[4]	The abstract of the disclosure is objected to because (1) It lacks a clear indication of the technical problem; (2) It lacks a statement of the principal use or uses of the invention; (3) It lacks reference numbers of the main technical features which should be placed within parentheses.  (4) The following informalities within the Abstract language are also objected:
Line 1 “A machine learning method includes obtaining a first” should read, “A machine learning method which includes: Obtaining a first”.
Line 4 “information indicating words used for search, generating” should read, “information indicating words used for search; Generating”.
Line 6 “first plurality of pieces of teacher data, a plain text” should read, “first plurality of pieces of teacher data; A plain text”.
Line 8 “of pieces of teacher data, machine learning” should read, “of pieces of teacher data; Machine learning”.
Correction is required.  See MPEP § 608.01(b). 

Claim Objections
[5]	Claims 3, 4, 9, and 10 are objected to because of the following informalities:
In Claim 3, line 7 “whose a plain text” should read “whose plain text”.
In Claim 4, line 5 “whose a plain text” should read “whose plain text”.
In Claim 4, line 9 “whose a plain text” should read “whose plain text”.
In Claim 9, line 7 “whose a plain text” should read “whose plain text”.
In Claim 10, line 5 “whose a plain text” should read “whose plain text”.
In Claim 10, line 9 “whose a plain text” should read “whose plain text”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
[6]	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[7]	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over:
A)  “Machine Learning Classification over Encrypted Data” Raphael Bost et al., hereinafter “Bost”, in view of
B)  Pub. No. US20130159694A1 Tzi-cker Chiueh et al., hereinafter, “Chiueh”.


[9]	With respect to Claim 1, Bost teaches:
 A machine learning method performed by a computer {Bost – Introduction [Page 1, Line 1] “Consider the typical setup of supervised learning, depicted in Figure 1.” Fig. 1:
    PNG
    media_image1.png
    178
    727
    media_image1.png
    Greyscale
, hereby, a type of computer is shown with contains both a server and a client}, 
the machine learning method comprising {Bost – Introduction [Page 1, Line 2] “Supervised learning algorithms consist of two phases”, a type of machine learning method is herein described}: 
obtaining a first plurality of pieces of teacher data {Bost – Introduction [Page 1, Line 2 “Supervised learning algorithms consist of two phases: (i) the training phase during which the algorithm learns a model w from a data set of labeled examples, and (ii) the classification phase that runs a classifier C over a previously unseen feature vector x, using the model w to output a prediction C(x;w).”  C(x;w)  is where unseen feature vector x is introduced into the model w to output a prediction which is the first plurality of teacher data that is obtained from model w by being learned by the algorithm}; 
generating a second plurality of pieces of teacher data {Bost – Introduction [Page 1, Line 2] “Supervised learning algorithms consist of two phases: (i) the training phase during which the algorithm learns a model w from a data set of labeled examples, and (ii) the classification phase that runs a classifier C over a previously unseen feature vector x, using the model w to output a prediction C(x;w).”  C(x;w)  is where unseen feature vector x is introduced into the model w to output a prediction which is the second plurality of teacher data that is obtained from model w by being learned by the algorithm};
a plain text of the first encrypted word being equal to a plain text of the second encrypted word {Bost – Section C [Page 6, Line 4] “We first present a protocol that switches between two encryption schemes with the same plaintext size”, equal plain text encryption of a word is demonstrated between two encryption schemes of the same plain text size}; 
and performing, on the basis of the second plurality of pieces of teacher data, machine learning of a parameter with which an encrypted word associated with the second information is determined {Bost – Section 2 [Page 5, Line 1] “the server could have computed the model after w running the training phase on plaintext data as usual. Only the classification needs to be privacy-preserving: the client should learn C(x;w) but nothing else about the model, while the server should not learn anything about the client’s input or the classification result.”  Privacy preserving = Encrypted value (s) with C(x;w) being the parameter that outputs second plurality after machine learning is performed by the client.}; 
in response to receiving an encrypted word associated with the first information {Bost – Section 2 [Page 5, Line 9] “To ensure that A receives the plaintext output as in Row 3, B sends the encrypted result to A who decrypts it.”  When B sends the encrypted result which is a word, A receives it which is associated with the first information}. 

However, Bost does not explicitly teach including encrypted words associated with first information indicating words received for search and encrypted words associated with second information indicating words used for search in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data.

Chiueh teaches including encrypted words associated with first information indicating words {Chiueh – [0023] “encrypted significant words and a plurality of first index information in a significant word set (SWS)”, first information = first index information};
 received for search and encrypted words associated with second information indicating words used for search {Chiueh – [0024] “remote server 120 receives the SWS, the remote server 120 logs/joins each of the encrypted significant words and the corresponding index information in the SWS to a global search index (GSI)”, SWS = Significant Word Set which entails encrypted words; second information = Global Search Index};
 in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data {Chiueh – [0008] “The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Plurality of encrypted training data is obtained via of removal of significant words and encryption}.

Chieuh and Bost are both directed toward teaching methods of machine encryption.  In view of the teachings of Chieuh, it would have been obvious to one of ordinary skill in the art to apply the teachings of Chiueh to Bost before the effective filing date of the claimed invention in order to more efficiently obtain, transmit, and search pluralities of encrypted training data for machine learning of privacy-preserving classification protocol.  {Chieuh – [Abstract] “A client divides at least one document into a plurality of document pages, and individually encrypts the document pages by a first key to obtain a plurality of encrypted pages. The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words. The client records the encrypted significant words and a plurality of first index information in a significant word set (SWS), where the first index information indicates a page in the encrypted pages where the encrypted significant word comes from. Then, the client transmits the encrypted pages and the SWS to a remote server for storage.”}   

[10]	With respect to Claim 2, the combination of Bost and Chiueh teaches - The machine learning method according to claim 1, and determining whether the reference information includes an encrypted word whose plain text is equal to the plain text of the first encrypted word {Bost – Section C [Page 6, Line 4] “We first present a protocol that switches between two encryption schemes with the same plaintext size”, equal plain text encryption of a word is demonstrated between two encryption schemes of the same plain text size}.

However, Bost does not explicitly teach wherein the generating the second plurality of pieces of teacher data includes: adding the second encrypted word into reference information.

Chieuh teaches wherein the generating the second plurality of pieces of teacher data includes: adding the second encrypted word into reference information {Chiueh – [0042] “After the encryptions are completed, in step S615, the client 110 transmits the first encrypted keyword and the second encrypted keyword to the remote server 120.”  After the encryptions are completed client 110 adds the second encryption to remote server 120}.

Chieuh and Bost are both directed toward teaching methods of machine encryption.  In view of the teachings of Chieuh, it would have been obvious to one of ordinary skill in the art to apply the teachings of Chiueh to Bost before the effective filing date of the claimed invention in order to more efficiently obtain, transmit, and search pluralities of encrypted training data for machine learning of privacy-preserving classification protocol.  {Chieuh – [Abstract] “A client divides at least one document into a plurality of document pages, and individually encrypts the document pages by a first key to obtain a plurality of encrypted pages. The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words. The client records the encrypted significant words and a plurality of first index information in a significant word set (SWS), where the first index information indicates a page in the encrypted pages where the encrypted significant word comes from. Then, the client transmits the encrypted pages and the SWS to a remote server for storage.”}   


[11]	With respect to Claim 3, the combination of Bost and Chiueh teaches - The machine learning method according to claim 2, wherein the generating the second plurality of pieces of teacher data includes: determining whether the reference information includes an encrypted word whose plain text is equal to a plain text of a third encrypted word included in the first plurality of pieces of teacher data {Bost – Section C [Page 6, Line 4] “We first present a protocol that switches between two encryption schemes with the same plaintext size”, an additional plurality of training data is created with this method being repeated where plain text encryption of a word is demonstrated between two encryption schemes of the same plain text size}, 

However, Bost does not explicitly teach and 26Atty. Dkt. No.: 16-03150adding the third encrypted word into the reference information when no encrypted word whose a plain text is equal to the plain text of the third encrypted word is included in the reference information.

Chieuh teaches and 26Atty. Dkt. No.: 16-03150adding the third encrypted word into the reference information when no encrypted word whose a plain text is equal to the plain text of the third encrypted word is included in the reference information {Chiueh – [0042] “After the encryptions are completed, in step S615, the client 110 transmits the first encrypted keyword and the second encrypted keyword to the remote server 120.”  This is a similar method in which a first and second encrypted keywords eventually result in adding a third encrypted word whose plain text is not equal}. 

Chieuh and Bost are both directed toward teaching methods of machine encryption.  In view of the teachings of Chieuh, it would have been obvious to one of ordinary skill in the art to apply the teachings of Chiueh to Bost before the effective filing date of the claimed invention in order to more efficiently obtain, transmit, and search pluralities of encrypted training data for machine learning of privacy-preserving classification protocol.  {Chieuh – [Abstract] “A client divides at least one document into a plurality of document pages, and individually encrypts the document pages by a first key to obtain a plurality of encrypted pages. The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words. The client records the encrypted significant words and a plurality of first index information in a significant word set (SWS), where the first index information indicates a page in the encrypted pages where the encrypted significant word comes from. Then, the client transmits the encrypted pages and the SWS to a remote server for storage.”}   

[12]	With respect to Claim 4, the combination of Bost and Chiueh teaches - The machine learning method according to claim 2, determining whether the reference information includes an encrypted word whose a plain text is equal to a plain text of a third encrypted word included in the [search condition] {Bost – Section C [Page 6, Line 8] “Concretely, consider two additively homomorphic encryption schemes E1 and E2, both semantically secure with the same plaintext space M […] Our protocol, protocol 2, enables A to obtain an encryption of c under E2,[c]2”, homomorphic encryption E1 and E2 have plain texts which are equal to each other as well as equal to the third plain text of c}; 
	changing the third encrypted word into a fourth encrypted word when it is determined that the reference information includes the fourth encrypted word whose a plain text is equal to the plain text of the third encrypted word; determining a fifth encrypted word on the basis of the parameter and the fourth encrypted word {Bost – Section C [Page 6, Line 1]  “To enable us to compose various building blocks, we developed a protocol for converting ciphertexts from one encryption scheme to another while maintaining the underlying plaintexts.”  The protocol for converting ciphertexts leads to the plurality of third, fourth, and fifth encryptions};

However, Bost does not explicitly teach further comprising: receiving a search condition from a terminal and performing a search using the fifth encrypted word.

Chieuh teaches further comprising: receiving a search condition from a terminal {Chiueh – [0046] “The server 120 transmits the first search result to the client 110.”  Server 120 serves as a terminal that sends the first search to the client.}; 
and performing a search using the fifth encrypted word {Chiueh – [0025] “Then, the client 110 transmits the encrypted keyword to the remote server 120 (step S320). The remote server 120 searches the SWS according to the encrypted keyword.”  The SWS (Significant Word Set) is comprised of encrypted words in which remote server 120 performs a search with}.  

Chieuh and Bost are both directed toward teaching methods of machine encryption.  In view of the teachings of Chieuh, it would have been obvious to one of ordinary skill in the art to apply the teachings of Chiueh to Bost before the effective filing date of the claimed invention in order to more efficiently obtain, transmit, and search pluralities of encrypted training data for machine learning of privacy-preserving classification protocol.  {Chieuh – [Abstract] “A client divides at least one document into a plurality of document pages, and individually encrypts the document pages by a first key to obtain a plurality of encrypted pages. The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words. The client records the encrypted significant words and a plurality of first index information in a significant word set (SWS), where the first index information indicates a page in the encrypted pages where the encrypted significant word comes from. Then, the client transmits the encrypted pages and the SWS to a remote server for storage.”}   

[13]	With respect to Claim 5, the combination of Bost and Chiueh teaches - The machine learning method according to claim 4, wherein the third encrypted word is different from the fourth encrypted word {Chiueh – [0008] “individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Plurality of encrypted training data is obtained via of removal of significant words and encryption}.  

[14]	With respect to Claim 6, the combination of Bost and Chiueh teaches - The machine learning method according to claim 4, wherein plain texts of encrypted words included in the reference information are different from each other {Chiueh – [0008] “individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Plain texts of encrypted words being different from each other = individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words}.  


[15]	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over:
A)  “Machine Learning Classification over Encrypted Data” Raphael Bost et al., hereinafter “Bost”, in view of
B)  Pub. No. US20130159694A1 Tzi-cker Chiueh et al., hereinafter, “Chiueh” and in further view of 
C)  Pub. No. US20160004936A1 Harpreet Singh Sawney et al., hereinafter, “Sawney”

[16]	The Applicant’s specification does not seem to provide an explicit definition of “teacher data”, nor is this a common term-of-art within the field of machine learning. Accordingly, the Examiner interprets “teacher data” as encompassing “training data” as used in Bost.


[17]	With respect to Claim 7, a plain text of the first encrypted word being equal to a plain text of the second encrypted word {Bost – Section C [Page 6, Line 4]  “We first present a protocol that switches between two encryption schemes with the same plaintext size”, equal plain text encryption of a word is demonstrated between two encryption schemes of the same plain text size.}, 
and perform, on the basis of the second plurality of pieces of teacher data, machine learning of a parameter with which an encrypted word associated with the second information is determined in response to receiving an encrypted word associated with the first information {Bost – Section 2 [Page 5, Line 9] “To ensure that A receives the plaintext output as in Row 3, B sends the encrypted result to A who decrypts it.”  Second information is determined in response to receiving an encrypted word = B sends the encrypted result to A who decrypts it}.  

However, Bost does not explicitly teach obtain a first plurality of pieces of teacher data including encrypted words associated with first information indicating words received for search and27Atty. Dkt. No.: 16-03150 encrypted words associated with second information indicating words used for search, perform a generation of a second plurality of pieces of teacher data in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data.

Chiueh teaches obtain a first plurality of pieces of teacher data including encrypted words associated with first information {Chiueh – [0023] “encrypted significant words and a plurality of first index information in a significant word set (SWS)”, first information = first index information};
indicating words received for search and27Atty. Dkt. No.: 16-03150 encrypted words associated with second information indicating words used for search {Chiueh – [0024] “remote server 120 receives the SWS, the remote server 120 logs/joins each of the encrypted significant words and the corresponding index information in the SWS to a global search index (GSI)”, SWS = Significant Word Set which entails encrypted words; second information = Global Search Index}, 
perform a generation of a second plurality of pieces of teacher data in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data {Chiueh – [0008] “The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Plurality of encrypted training data is obtained via of removal of significant words and encryption}.

However, Chiueh does not explicitly teach A machine learning device comprising: a memory; and a processor coupled to the memory and the processor configured to.
 
Sawney teaches A machine learning device comprising: a memory; and a processor coupled to the memory and the processor configured to {Sawney – [0008] “The illustrative computing device 610 includes at least one processor 612 (e.g. a microprocessor, microcontroller, digital signal processor, etc.), memory 614, and an input/output (I/O) subsystem 616.”  Device 610 constitutes a machine learning device which features memory and a processor
    PNG
    media_image2.png
    318
    480
    media_image2.png
    Greyscale
}.

Sawney teaches computer learning tasks or learning algorithms in physical applications which may include private data which is relative to the Chieuh/Bost Combination which are directed toward encryption methods.  In view of the teachings of Sawney, it would have been obvious to one of ordinary skill in the art to apply the teachings of Sawney to the Chieuh/Bost Combination before the effective filing date of the claimed invention in order to provide a physical medium to carry out this encryption/machine learning method.  {Sawney – [Abstract] “learning tasks requested by computer applications, select computer vision or learning algorithms to execute the requested tasks based on one or more performance capabilities of the computer vision or learning algorithms, perform the computer vision or learning tasks for the computer applications using the selected algorithms, and expose the results of performing the computer vision or learning tasks for use by the computer applications.”}  {Sawney - [0028] “The reference data 144 may include private or protected data 260 and/or public or unprotected data 262.”} 


[18]	With respect to Claim 8 The Bost/Chiueh/Sawney combination teaches - The machine learning device according to claim 7, and determining whether the reference information includes an encrypted word whose plain text is equal to the plain text of the first encrypted word {Bost – Section C [Page 6, Line 4]  “We first present a protocol that switches between two encryption schemes with the same plaintext size”, two encryption schemes with same plaintext size = plain text is equal to the plain text of the first encrypted word}.  

However, Bost does not explicitly teach wherein the generation includes: adding the second encrypted word into reference information

Chiueh teaches wherein the generation includes: adding the second encrypted word into reference information {Chiueh – [0042] “After the encryptions are completed, in step S615, the client 110 transmits the first encrypted keyword and the second encrypted keyword to the remote server 120.”  After the encryptions are completed client 110 adds the second encryption to remote server 120}.

Sawney teaches computer learning tasks or learning algorithms in physical applications which may include private data which is relative to the Chieuh/Bost Combination which are directed toward encryption methods.  In view of the teachings of Sawney, it would have been obvious to one of ordinary skill in the art to apply the teachings of Sawney to the Chieuh/Bost Combination before the effective filing date of the claimed invention in order to provide a physical medium to carry out this encryption/machine learning method.  {Sawney – [Abstract] “learning tasks requested by computer applications, select computer vision or learning algorithms to execute the requested tasks based on one or more performance capabilities of the computer vision or learning algorithms, perform the computer vision or learning tasks for the computer applications using the selected algorithms, and expose the results of performing the computer vision or learning tasks for use by the computer applications.”}  {Sawney - [0028] “The reference data 144 may include private or protected data 260 and/or public or unprotected data 262.”} 


[19]	With respect to Claim 9 The Bost/Chiueh/Sawney combination teaches - The machine learning device according to claim 8, wherein the generation includes: determining whether the reference information includes an encrypted word whose plain text is equal to a plain text of a third encrypted word included in the first plurality of pieces of teacher data {Bost – Section C [Page 6, Line 4]  “We first present a protocol that switches between two encryption schemes with the same plaintext size”, two encryption schemes with the same plaintext size = encrypted word whose plain text is equal to a plain text of a third encrypted word}, 
and adding the third encrypted word into the reference information when no encrypted word whose a plain text is equal to the plain text of the third encrypted word is included in the reference information {Bost – Section C [Page 6, Line 8] “Concretely, consider two additively homomorphic encryption schemes E1 and E2, both semantically secure with the same plaintext space M […] Our protocol, protocol 2, enables A to obtain an encryption of c under E2,[c]2”, encryption of c under E2,[c]2 = adding the third encrypted word into the reference information in which the plain text is equal}. 

[20]	With respect to Claim 10 The Bost/Chiueh/Sawney combination teaches - The machine learning device according to claim 8, determine whether the reference information includes an encrypted word whose a plain text is equal to a plain text of a third encrypted word included in the [search condition]  {Bost – Section C [Page 6, Line 8] “Concretely, consider two additively homomorphic encryption schemes E1 and E2, both semantically secure with the same plaintext space M […] Our protocol, protocol 2, enables A to obtain an encryption of c under E2,[c]2”, two additively homomorphic encryption schemes E1 and E2, both semantically secure with the same plaintext space.. enables A to obtain an encryption of c under E2,[c]2 = encrypted word whose a plain text is equal to a plain text of a third encrypted word}, 
	change the third encrypted word into a fourth encrypted word when it is determined that the reference information includes the fourth encrypted word whose a plain text is equal to the plain text of the third encrypted word, determine a fifth encrypted word on the basis of the parameter and the fourth encrypted word, and perform a search using the fifth encrypted word {Bost – Section C [Page 6, Line 1] “To enable us to compose various building blocks, we developed a protocol for converting ciphertexts from one encryption scheme to another while maintaining the underlying plaintexts.”  The plurality of encrypted words whose plain texts are equal = we developed a protocol for converting ciphertexts from one encryption scheme to another while maintaining the underlying plaintexts}.  

However, Bost does not explicitly teach the processor further configured to: receive a search condition from a terminal.

Sawney teaches the processor further configured to: receive a search condition from a terminal {Sawney – [0016] “From time to time, the computer application 130 receives or accesses user content 110, which is stored electronically”, computer application 130 receives or accesses user content 110 = receive a search condition from a terminal.}

Sawney teaches computer learning tasks or learning algorithms in physical applications which may include private data which is relative to the Chieuh/Bost Combination which are directed toward encryption methods.  In view of the teachings of Sawney, it would have been obvious to one of ordinary skill in the art to apply the teachings of Sawney to the Chieuh/Bost Combination before the effective filing date of the claimed invention in order to provide a physical medium to carry out this encryption/machine learning method.  {Sawney – [Abstract] “learning tasks requested by computer applications, select computer vision or learning algorithms to execute the requested tasks based on one or more performance capabilities of the computer vision or learning algorithms, perform the computer vision or learning tasks for the computer applications using the selected algorithms, and expose the results of performing the computer vision or learning tasks for use by the computer applications.”}  {Sawney - [0028] “The reference data 144 may include private or protected data 260 and/or public or unprotected data 262.”} 

[21]	With respect to Claim 11 The Bost/Chiueh/Sawney combination teaches - The machine learning device according to claim 10, wherein the third encrypted word is different from the fourth encrypted word {Chiueh – [0008] “individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Encrypted words being different from each other = individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words}.  

[22]	With respect to Claim 12 The Bost/Chiueh/Sawney combination teaches - The machine learning device according to claim 10, wherein plain texts of encrypted words included in the reference information are different from each other {Chiueh – [0008] “individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Encrypted words being different from each other = individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words}. 

[23]	With respect to Claim 13, Bost teaches:
 a plain text of the first encrypted word being equal to a plain text of the second encrypted word {Bost – Section C [Page 6, Line 4] “We first present a protocol that switches between two encryption schemes with the same plaintext size”, equal plain text encryption of a word is demonstrated between two encryption schemes of the same plain text size.}; 
and performing, on the basis of the second plurality of pieces of teacher data {Bost – Section 2 [Page 5, Line 9] “To ensure that A receives the plaintext output as in Row 3, B sends the encrypted result to A who decrypts it.”  The second plurality of training data is obtained when A decrypts the received encrypted result from B}, 
machine learning of a parameter, with which an encrypted word associated 29Atty. Dkt. No.: 16-03150with the second information is determined in response to receiving an encrypted word associated with the first information {Bost – Section 2 [Page 5, Line 9] “To ensure that A receives the plaintext output as in Row 3, B sends the encrypted result to A who decrypts it.”  When A decrypts the encrypted result from B that = encrypted word associated with the second information is determined in response to receiving an encrypted word associated with the first information}.  

However, Bost does not explicitly teach obtaining a first plurality of pieces of teacher data including encrypted words associated with first information indicating words received for search and encrypted words associated with second information indicating words used for search; generating a second plurality of pieces of teacher data in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data.

Chiueh teaches obtaining a first plurality of pieces of teacher data including encrypted words associated with first information indicating words received for search and encrypted words associated with second information indicating words used for search {Chiueh – [0024] “remote server 120 receives the SWS, the remote server 120 logs/joins each of the encrypted significant words and the corresponding index information in the SWS to a global search index (GSI)”, SWS = Significant Word Set which entails encrypted words; second information = Global Search Index }; 
generating a second plurality of pieces of teacher data in which a first encrypted word is replaced with a second encrypted word on the basis of the first plurality of pieces of teacher data, {Chiueh – [0008] “The client removes a part of words from the document pages to obtain a plurality of significant words, and individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words.”  Plurality of encrypted training data is obtained via of removal of significant words and encryption}. 

However, Chiueh does not explicitly teach A non-transitory computer-readable medium storing a machine learning program that causes a computer to execute a process comprising.

Sawney teaches A non-transitory computer-readable medium storing a machine learning program that causes a computer to execute a process comprising: {Sawney – [0068] “A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine”, this reference describes a non-transitory computer-readable medium}.  

Sawney teaches computer learning tasks or learning algorithms in physical applications which may include private data which is relative to the Chieuh/Bost Combination which are directed toward encryption methods.  In view of the teachings of Sawney, it would have been obvious to one of ordinary skill in the art to apply the teachings of Sawney to the Chieuh/Bost Combination before the effective filing date of the claimed invention in order to provide a physical medium to carry out this encryption/machine learning method.  {Sawney – [Abstract] “learning tasks requested by computer applications, select computer vision or learning algorithms to execute the requested tasks based on one or more performance capabilities of the computer vision or learning algorithms, perform the computer vision or learning tasks for the computer applications using the selected algorithms, and expose the results of performing the computer vision or learning tasks for use by the computer applications.”}  {Sawney - [0028] “The reference data 144 may include private or protected data 260 and/or public or unprotected data 262.”} 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD PONDECA whose telephone number is (571) 272-8940.  The examiner can normally be reached on Mon - Fri 8:45AM-5:45PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LLOYD K PONDECA/
Patent Examiner, Art Unit 2124

/MIRANDA M HUANG/
Supervisory Patent Examiner, Art Unit 2124